Citation Nr: 9911317	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  94-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to service connection for herpes simplex of 
the right hand and left nostril, including as secondary to 
service connected herpes simplex of the right thumb.

2.  Entitlement to a compensable rating for herpes simplex of 
the right thumb.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to May 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Reno, Nevada.  The 
veteran's claim for an increased rating for herpes simplex of 
the right thumb was received in January 1992.  His claim also 
involved additional issues of whether new and material 
evidence had been submitted to reopen claims of entitlement 
to service connection for low back, neck, right shoulder and 
right arm disabilities, for narcolepsy, and for hemorrhoids, 
as well as entitlement to an increased (compensable) rating 
for chronic pain of the right lower extremity.  In September 
1992 and February 1993, he claimed that herpes simplex had 
spread from the right thumb to the right hand and left 
nostril.  By a Board decision in April 1996, all issues were 
denied except for those regarding herpes simplex.  


REMAND

The issues regarding herpes simplex were remanded by the 
Board in July 1997 for additional medical records and a VA 
dermatology examination. 

The record shows that although the veteran had resided in Las 
Vegas, Nevada, he had an address in Redlands, California, as 
of late 1993 to mid 1994, as reflected in VA outpatient 
records in the C-file.  That is the most recent address shown 
in the claims folder.  However, in writing to the veteran and 
scheduling a VA examination pursuant to the Board's remand, 
the veteran's address in Las Vegas was used.  While no 
correspondence appears to have been returned as 
undeliverable, the use of an old address clearly raises the 
question of whether the correspondence from the VA was 
received.  Since the veteran's claim for an increased rating 
must be denied if he fails to report for an examination 
without good cause (see 38 C.F.R. § 3.655) it is essential 
that an attempt be made to contact him at his current 
address.  Accordingly, the case is remanded for the 
following:

1.  The RO should try to ascertain the 
veteran's correct, current address.   
(See the Redlands, California address 
printed on late 1993 and 1994 VA 
outpatient records in the file).  
Attempts to locate/contact the veteran 
should be documented.

2.  When the veteran's current (or last 
known) address is determined, the 
development requested in the numbered 
paragraphs 1 through 5 of the July 1997 
remand should be accomplished to the 
extent possible. In any event, the RO 
should try to obtain any additional 
relevant VA medical records from the Loma 
Linda VA Medical Center.  If any 
additional evidence is obtained the 
veteran's claims should be readjudicated.  
If any benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









